Citation Nr: 0126161	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  98-06 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation for additional disability due to 
VA medical treatment pursuant to 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and R. T. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from February 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The case returns to the Board following a remand to the RO in 
May 1999.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of record that shows that 
the veteran sustained additional disability due to VA medical 
care and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA or 
an event that was not reasonable foreseeable.  


CONCLUSION OF LAW

The criteria for awarding compensation for additional 
disability due to VA medical treatment pursuant to 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
March 1998 rating decision, April 1998 statement of the case, 
and subsequent supplemental statements of the case, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, the 
June 2001 supplemental statement of the case set forth 
pertinent sections of the VCAA.  With respect to the duty to 
assist, the RO secured relevant VA treatment records as well 
as a medical opinion on the claim.  The veteran has not 
authorized VA to obtain any private medical records.  
Finally, the Board notes that the veteran has had the 
opportunity to present evidence and argument in support of 
his claim, to include testimony during a July 1998 personal 
hearing.  Therefore, there is no indication that the Board's 
present review of the claim will result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In addition, the Board is satisfied as to compliance with the 
instructions from the May 1999 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  


Factual Background

Review of the claims folder reveals that the veteran began 
experiencing neurologic problems in the early 1970s diagnosed 
as transverse myelitis, which caused severely reduced 
functioning in the lower extremities.

VA records show that the veteran was admitted to a VA 
facility in May 1990 with increased lower extremity weakness 
and decreased ability to walk.  Examination was significant 
for marked weakness in the lower extremities, right greater 
than left (2/5 versus 4/5), decreased sensation to 
approximately lower level of T10, and absent reflexes at 
knees and ankles.  Magnetic resonance imaging (MRI) of the 
lumbosacral spine was within normal limits.  

An MRI performed at VA in April 1997 showed a mass within the 
spinal cord at T11.  It was noted that the mass could 
represent a primary neoplasm, such as ependymoma or 
astrocytoma or hemangioblastoma, as well as metastatic 
disease or a hemangioma of the cord.  

The veteran was subsequently hospitalized in May 1997.  The 
discharge summary characterized his disability as progressive 
stairstep decline in neurologic functioning in the lower 
extremities for more than 25 years.  The assessment of the 
mass shown on MRI was cavernous angioma of the cord, though 
infectious lesion or primary spinal cord tumor could not be 
ruled out.  Examination at admission revealed that the 
veteran was paraparetic in the left lower extremity.  The 
veteran underwent thoracic laminectomy with resection of the 
intradural intramedullary tumor.  According to the operative 
report, it was explained to the veteran that the surgery was 
for diagnostic purposes with possible resection.  It was 
noted that he was aware of the risks and complications of the 
procedure and that no return of function was guaranteed.  The 
consent form, signed by the veteran and his spouse, listed 
risks such as bleeding, infection, no neurological 
improvement, anesthesia, need for further procedures, and CSF 
[cerebrospinal fluid] leak.  Pathological examination of the 
tumor was consistent with cavernous angioma.  Post-
operatively, the veteran's left lower extremity strength was 
slightly worse than expected.  Otherwise, his condition was 
unchanged.  

In December 1997, the veteran submitted a claim for 
compensation for alleged additional disability resulting from 
improper performance of MRI at a VA medical center in 1990.  
He asserted that a VA doctor told him that, had the entire 
back been examined, a tumor would have been found and that he 
would not now be confined to a wheelchair.  The veteran 
amended the claim in January 1998 to include alleged 
additional disability resulting from the May 1997 VA surgery.  
He contended that, had the proper tests been done, the 
surgery would not have been necessary and that his 
disabilities were worse after the surgery.  In a February 
1998 statement, the veteran's wife explained that the VA 
doctor told them that the tumor might be cancer and rejected 
the idea of a needle biopsy.  She eventually told the VA 
doctor about the MRI performed in May 1990, which the doctor 
attempted to find.  The doctor stated that, if the tumor had 
been found in 1990, the veteran would probably be able to 
walk.  The veteran's wife related that the MRI from 1990 did 
not include the whole spine.  She indicated that when VA did 
a pain block in 1989, the initial attempt at waist level was 
unsuccessful, but administering the block two inches higher 
was successful.  Therefore, she asserted that VA should have 
known where the veteran's spine was damaged and that the 1990 
MRI should have included more of the spine.     

During the July 1998 hearing, the veteran testified that, 
before the May 1997 surgery, he could stand, sometimes walk 
with crutches or a walker, get to the bathroom, and into the 
bathtub by himself.  After the surgery, he was not able to do 
any of those things.  He also now had bowel problems.  The 
veteran's wife offered similar testimony.  She added that a 
Dr. Sam told them after the procedure that that kind of 
surgery would result in loss of use of the legs and that they 
should have been told that prior to the surgery.  R.T., a 
registered physical therapist, stated that he provided 
therapy for the veteran prior to the May 1997 surgery and 
observed his ability to stand and walk and attend to personal 
needs by himself.  After the surgery, the veteran had severe 
leg weakness and was unable to engage in activities as he had 
previously done.  He also experienced depression.  

During the hearing, the veteran submitted statements from his 
daughter and son-in-law, which related that the VA doctor did 
not tell anyone that the veteran's surgery could make his 
disabilities worse.  The statements also indicated that a 
different doctor told them that the specific surgery always 
caused paraplegia.  They added that the veteran's condition 
was much worse after the surgery.  

VA records dated in March 1983 submitted at the hearing 
reflected treatment for back pain with anesthetic blocks and 
epidural steroids.  The initial caudal block did not relieve 
the pain.  There was pain relief with a subsequent block at 
the T6 level.   

In a June 2000 statement, the veteran's wife indicated that 
doctors at VA and the Indiana University Medical Center had 
told them that the May 1997 surgery had done muscle and nerve 
damage and that the cause of the veteran's bowel trouble was 
more than likely a surgical mistake.  Statements from two 
business establishments submitted by the veteran in 2001 
indicated that he had been able to enter the premises on 
crutches prior to 1997.  J.L.K.'s June 2001 statement related 
that he had known the veteran since 1977, at which time he 
was able to walk with crutches.  In early to mid 1997, the 
veteran was confined to a wheelchair and no longer able to 
walk.  
 
Pursuant to the Board's remand, the RO requested a medical 
opinion as to the cause of the veteran's disability status.  
The May 2001 report from the Chief of Neurology Service at 
the VA medical center indicated that the physician reviewed 
the entire record, including the history of onset of 
neurological problems and subsequent deterioration of 
function.  The veteran was admitted to neurology service in 
May 1990, at which time neurologic examination was suggestive 
of lumbosacral polyradiculopathy or other motor neuron 
lesion.  MRI scan of the lumbosacral spine was normal.  He 
had two subsequent admissions in April 1993 and October 1994.  
In early April 1997, the veteran developed worsening leg pain 
and weakness and was seen in the neurology clinic on April 
25.  MRI scan of the thoracic spine performed on April 30 
showed an intramedullary lesion of the spinal cord at T11.  
The differential diagnosis was primary tumor, metastatic 
tumor, or hemangioma.  Neurologic examination at admission on 
May 7 showed flaccid paraparesis, with no movement of the 
right leg (0/5 strength), and severe weakness (1/5 to 3/5) in 
the left leg.  The veteran was not able to stand or walk.  
Pre-operative notes indicated that the surgeon discussed with 
the veteran the risks of and alternatives to surgery.  On May 
8, the veteran underwent thoracic laminectomy and partial 
resection of an intrinsic spinal cord cavernous angioma.  
Neurologic examination on July 21 showed no improvement from 
the surgery.  The veteran did not regain the ability to walk 
and reported reduced strength in the left leg.  

The physician explained that it was most likely, though not 
certain, that the veteran never had an inflammatory or 
autoimmune "transverse myelitis," or any other spinal cord 
or neuromuscular disorder other than the spinal cord 
cavernous angioma, and that the veteran's neurologic 
deterioration was due to repeated small hemorrhages from the 
cavernous angioma into the spinal cord.  He commented that 
there could be a question as to whether the veteran's leg 
strength and ability to walk might have been at least 
partially preserved if the diagnosis had been made sooner.  
However, he found that the neuroimaging studies performed 
before 1997 were appropriate for the clinical findings at the 
time.  The physician added that the only treatment for spinal 
cord cavernous angioma is surgical resection, which carried 
the risk of worsened rather than improved neurologic 
function.  He stated that, even if the diagnosis of spinal 
cord cavernous angioma had been made sooner, there was no 
reason to believe that the veteran's long-term neurologic 
outcome would have been better following surgery.  Moreover, 
the physician opined that the VA physicians involved in the 
veteran's care did not in any way fail to meet a standard of 
care regarding the diagnosis or treatment of his condition.  
He specifically stated that, despite unimproved neurologic 
condition after the May 1997 surgery, he did not find that 
the veteran's long-term disability was caused by 
"carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault" by VA physicians.



Analysis

Under certain circumstances, compensation shall be awarded 
for qualifying additional disability in the same manner as if 
such disability were service-connected.  38 U.S.C.A. § 
1151(a) (2001).   

The disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the veteran essentially alleges that VA failed 
to diagnose the cavernous angioma in 1990, which prevented 
timely surgery, and failed to properly diagnose cavernous 
angioma as opposed to cancer in 1997, which led to 
unnecessary surgery.  He contends that he incurred additional 
disability, i.e., total loss of use of his legs, etc., as a 
combined result of both incidents.  Initially, the Board 
emphasizes that the record shows that the veteran consented 
to the May 1997 surgery after being advised of the potential 
associated risks and complications, which included no 
neurologic improvement.  Moreover, there is no competent 
evidence of record showing that the veteran's alleged 
additional disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or an event that was not reasonably foreseeable.  38 U.S.C.A. 
§ 1151(a)(1).  Specifically, the May 2001 VA opinion 
concludes that the veteran did not sustain any additional 
disability from the May 1997 surgery and that the VA 
physicians who cared for the veteran at the relevant times 
did not fail to meet any standard of care that caused the 
veteran additional disability.  There is no contrary 
competent medical opinion of record.    

The veteran's family members have expressed their own 
opinions that the veteran's condition was worse after the 
surgery.  However, as none of the family members has been 
shown to be trained in medicine, such personal opinions are 
not competent evidence required to establish entitlement to 
compensation.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  In addition, the veteran's wife has stated that 
a VA doctor told her that, if the tumor had been found in 
1990, the veteran would not now be confined to a wheel chair.  
She and her daughter and son-in-law have related that a 
different physician told them that paraplegia was a definite 
result of the veteran's surgery, of which they should have 
been notified beforehand.  However, there are no statements 
to that effect in the medical evidence of record.  Moreover, 
the relating of the physician statements by the family 
members is similarly not sufficient to establish entitlement 
to compensation under 38 U.S.C.A. § 1151.  "[T]he connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  Therefore, the 
Board finds that the preponderance of the evidence is against 
entitlement to disability compensation for additional 
disability due to VA medical treatment.  38 U.S.C.A. §§ 1151, 
5107(b); 66 Fed. Reg. at 45,630 (to be codified as amended at 
38 C.F.R. § 3.102).  If the veteran wishes to pursue this 
claim further, he should provide medical evidence that shows 
he has additional disability that was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA in the providing 
of medical care.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. 
App. at 77-80.  


ORDER

Disability compensation for additional disability due to VA 
medical treatment pursuant to 38 U.S.C.A. § 1151 is denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

